Citation Nr: 1202128	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypomania/bi-polar disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2008 statement in support of claim as well as the August 2008 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran alleged, in substance, that his service connected hypomania/bi-polar disorder has become worse since his last VA examination in August 2007.  Moreover, a review of the record on appeal reveals the RO has associated with the claims file VA treatment records that appear to objectively show that his service connected psychiatric disorder has worsened since his last VA examination, including VA treatment records that report that his Global Assessment of Functioning (GAF) score had dropped to 45 from the 55 that was reported at his 2007 VA examination.  

In this regard, the Board notes that the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) provides that a GAF score of 51 to 60 suggests that the claimant's psychiatric disorder is manifested by "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  On the other hand, a GAF score of 41 to 50 suggests that the Veteran has "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job)" and/or "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  Id.

Given the above, the Board finds that a remand is required to provide the Veteran with a new VA examination to ascertain the current severity of his hypomania/bi-polar disorder before VA can adjudicate his claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  

The Veteran's claims that he received ongoing treatment for his hypomania/bi-polar disorder from the Gainesville and Jacksonville VA Medical Center at all times during the pendency of his appeal.  The appellant also claimed that VA adjudicated his appeal without having all of his treatment records from both of these facilities.  

In this regard, the record reveals that the RO obtained many of the Veteran's March 2006 (i.e., the year before he filed the current claim for an increased rating in March 2007) to November 2009 treatment records from these facilities.  However, many of these records were provided to the RO from the Veteran and not the VA Medical Centers.  Moreover, the record does not contain a statement from the VA Medical Centers stating that all of claimant's mental health records for this time period have been forwarded to VA.  In addition, the record does not contain the Veteran's post-November 2009 treatment records from these facilities.  

Therefore, while the appeal is remand status, these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the claims file statements from the Gainesville and Jacksonville VA Medical Centers that they have already provided the RO with all of the Veteran's March 2006 to November 2009 mental health records and/or that they are currently providing these records.  All actions to obtain the requested records should be documented fully in the claims file.  

2. The RO/AMC should obtain and associate with the claims file the Veteran's post-November 2009 treatment records from the Gainesville and Jacksonville VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

3. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his acquired psychiatric disorder without taking into account any non service connected disorder or his separately rated seizure disorder.  A GAF score that does not take into account any non service connected disorders as well as the separately rated seizure disorder should also be provided.

4. The RO/AMC should thereafter readjudicate the claim.  Such adjudication should consider whether staged ratings are needed.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

